            Case 1:20-cv-04350-ALC Document 13 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY DEROME PETTIES, ESQ.,                                                   11/20/2020

                                  Plaintiff,
                                                                 20-CV-4350 (ALC)
                      -against-
                                                                       ORDER
 C.O. RICHARDSON,

                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

        On October 30, 2020, this Court issued a Valentin Order in this matter and respectfully

directed the Clerk of Court to mail the order to Plaintiff. ECF No. 12. The Clerk of Court

promptly mailed the Order. However, on November 10, 2020, the Court was notified the mail

was returned as “not deliverable as addressed unable to forward”.

        A search of Plaintiff’s NYSID Number in the New York City Department of Corrections

Inmate Lookup Service shows that Plaintiff is still currently housed at the North Infirmary

Command, where the Clerk of Court sent the Valentin Order. However, Plaintiff’s name is listed

as “Timothy Petties”, rather than “Timothy Derome Petties, Esq”—as is listed on ECF.

        Therefore, the Clerk of Court is respectfully directed to mail this Order and ECF No. 12

to Plaintiff at the North Infirmary Command address on ECF listing his name as “Timothy

Petties”.

SO ORDERED.

 Dated:     November 20, 2020
            New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
